                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                         DOCKET NO. 3:10-CR-00072-MOC

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                         ORDER
PATRICK JEROME BOYD,                   )
                                       )
                  Defendant.           )
_______________________________________)

         THIS MATTER comes before the Court on Defendant’s Motions for Compassionate

Release. Doc. Nos. 114–15. Having reviewed these motions, the Court finds that a response

from the Government is needed to consider their merits. Thus, the Court enters the following

Order.


                                          ORDER

         IT IS, THEREFORE, ORDERED that the Government SHALL RESPOND to

Defendant’s Motions for Compassionate Release within seven days of the entry of this Order.




          Case 3:10-cr-00072-MOC Document 116 Filed 07/22/20 Page 1 of 1
